Citation Nr: 0001451	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  98-04 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to Service Disabled Veterans Insurance pursuant 
to 38 U.S.C.A. § 1922(a) (West 1991 & Supp. 1999).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from December 1969 to 
December 1971.  

This matter arises from a decision rendered in December 1997 
by the Department of Veterans Affairs (VA) Regional Office 
and Insurance Center (RO) in Philadelphia, Pennsylvania, 
which denied the benefit now sought on appeal.  Following 
compliance with the procedural requirements set forth in 
38 U.S.C.A. § 7105 (West 1991), the case was forwarded to the 
Board of Veterans' Appeals (Board) for appellate 
consideration.  


FINDINGS OF FACT

1.  The veteran is service connected for residuals of a 
fracture of the left zygoma, evaluated as noncompensable; the 
veteran also is rated as permanently and totally disabled as 
a result of the following nonservice-connected disabilities:  
migraine headaches, evaluated as 50 percent disabling; lumbar 
disc disease, evaluated as 20 percent disabling; residuals of 
a fracture and dislocation of the right femur and hip, 
currently evaluated as 20 percent disabling; and residuals of 
an injury to the right knee, evaluated as 20 percent 
disabling; the veteran's combined disability evaluation is 
70 percent.  

2.  The veteran is not in good health as defined by 
applicable VA criteria.  


CONCLUSION OF LAW

The basic criteria for entitlement to Service Disabled 
Veterans Insurance have not been met.  38 U.S.C.A. § 1922, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. § 8.0 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was awarded service connection, with a 
noncompensable rating, for residuals of a fracture of the 
left zygoma by rating decision dated May 20, 1997.  That 
decision also granted the veteran a permanent and total 
disability rating for nonservice-connected disability pension 
purposes based upon migraine headaches found to be 50 percent 
disabling, lumbar disc disease found to be 20 percent 
disabling, residuals of fracture and dislocation of the right 
hip and femur evaluated as 20 percent disabling, and 
residuals of an injury to the right knee evaluated as 
20 percent disabling.  In December 1997, the RO reviewed the 
veteran's application for Service Disabled Veterans 
Insurance, and determined that he did not meet the basic 
eligibility requirements because of poor health.  The veteran 
contends that he was informed by his representative that he 
was entitled to the benefit now sought as long as he paid the 
required premiums.  Alternatively, the veteran contends that 
because he is challenging the evaluation currently assigned 
for his service-connected disability, a decision on his 
entitlement to the benefit now sought would be premature if 
rendered first.  

Pursuant to the provisions of 38 U.S.C.A. § 1922, a veteran 
may be entitled to Service Disabled Veterans Insurance when 
it is determined that he has a service-connected disability 
for which compensation could be payable, and, among other 
things, he is in "good health," excepting any service-
connected disabilities.  The Secretary of Veterans Affairs is 
to establish "standards of good health" to determine if an 
applicant is free of disease, injury, abnormality, infirmity, 
or residual of disease or injury to a degree that would tend 
to weaken or impair the normal functions of the mind or body 
or to shorten life.  38 U.S.C.A. § 1922; 38 C.F.R. § 8.0.  In 
furtherance thereof, the Secretary has promulgated Veterans 
Benefits Manual M29-1, Part V, Insurance Operations 
Underwriting Procedures (M29-1), which contains guidelines 
for evaluating applications for the various insurance 
programs administered by VA.


In the present case, the veteran clearly has a service-
connected disability that could ultimately entitle him to 
monetary compensation.  Thus, the only question that remains 
is whether the veteran is in "good health" aside from his 
service-connected disabilities.  

Pursuant to the provisions of M29-1, numerical ratings are 
used in determining whether a veteran is in "good health."  
For the purpose of meeting "good health" requirements, a 
rating of 300 or less is necessary.  See M29-1, Part V, 
Change 4, Paragraph 1.01c.  Residuals of a fracture and 
dislocation of the veteran's right hip and right femur 
warrants 150 debits.  Moreover, because the veteran is 
49 years of age, 6 feet 3 1/2 inches tall, and weighs 
240 pounds or more, his basic build warrants the assignment 
of 120 debits.  His migraine headaches warrant the assignment 
of 75 debits, while his spinal disc disorder warrants the 
assignment of 35 debits, as does his ulcers.  Thus, the 
veteran's total debits warrant a rating of 415, which exceeds 
the maximum number allowed.  As such, the veteran is not in 
"good health" for purposes of determining his eligibility for 
Service Disabled Veterans Insurance.  Accordingly, he does 
not qualify for the benefit sought on appeal.  

Parenthetically, the veteran's contentions to the effect that 
he was informed by his representative that he was entitled to 
Service Disabled Veterans Insurance, and that his service-
connected disability may still be evaluated at a higher level 
than noncompensable, are of no probative legal weight.  VA is 
not bound by the affirmations of private parties; the 
veteran's representative falls within that category.  
Moreover, whether the veteran's service-connected residuals 
of a fracture of the left zygoma ultimately are granted a 
compensable evaluation is academic; the veteran already has 
been found to meet the threshold requirement for the benefit 
sought because he has a service-connected disability that 
might warrant a compensable evaluation.  It is his inability 
to meet the supplemental requirements for Service Disabled 
Veterans Insurance that compels a denial of his claim.  Thus, 
the veteran has not asserted a legal basis upon which a grant 
of the benefits sought 

on appeal might be predicated.  The veteran simply has not 
offered a legal theory that might serve as the basis for a 
grant in this case.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  


ORDER

Entitlement to Service Disabled Veterans Insurance pursuant 
to 38 U.S.C.A. § 1922(a) is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals




 

